Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/721712 filed on December 19, 2021. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen (US 2012/0278530) in view of Liu (BlueFlash: a reconfigurable flash controller for BlueDBM. Diss. Massachusetts Institute of Technology, 2014).
Regarding claim 1, Ebsen teaches a method, comprising: 
buffering a first set of one or more write commands associated with the set of media management operations [controller-originated read or write requests related to garbage collection (GC) may be routed to a GC queue; ¶0031] based at least in part on a second set of one or more write commands associated with a host-initiated write operation [host-originated write requests may be routed to a host write queue and host-originated read requests may be routed to a host read queue; ¶0031]; and
issuing the first set of one or more write commands associated with the set of media management operations based at least in part on the plurality of entries and a completion of the second set of one or more write commands associated with the host-initiated write operation [memory access requests originating from the memory controller 120 may only be serviced after a predetermined number, e.g., about 7, of memory access requests generated by the host 110 have been serviced; ¶0032].
Ebsen, however, does not explicitly teach storing a plurality of entries associated with a set of media management operations for a memory sub-system, each entry comprising a current state of the set of media management operations with respect to a transfer unit of a plurality of transfer units of the memory sub-system; and wherein the buffering is using the plurality of entries.
On the one hand, Ebsen discloses that the memory controller may use one or more bitmaps to service the memory access requests in a way that avoids conflicts; wherein one bitmap may be associated with the busy/idle status of each memory subunit with in a memory unit. After a memory access request is scheduled to a memory subunit queue set and is the next request to be scheduled to be serviced within a subunit queue set, the controller determines if the memory subunit associated with the memory subunit queue set is idle [¶0068].
On the other hand, Liu, when addressing issues regarding controlling non-volatile memory, discloses a flash controller with a scoreboard component [first paragraph on section 3.3 Architecture Overview; p.32]. Wherein the scoreboard is used to schedule track the status of each chip and request.  Wherein upon receiving a request to read, write or erase, the bus controller immediately passes the request to the scoreboard; and the scoreboard distributes the request to the appropriate chip request queue. Finally the stage register is updated to indicate which stage of the request it is currently on; and when the request is complete, it is removed from the chip queue. [section 3.7 Bus Controller and Scoreboard; p.37-39]. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a scoreboard to track the status of each request and further to distributes the request to the appropriate chip request queue as disclosed in Liu. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of scoreboarding for efficiently tracking and scheduling memory requests (i.e. read, write, erase, etc.).
Thus the combination Ebsen/Liu teach storing a plurality of entries associated with a set of media management operations for a memory sub-system, each entry comprising a current state of the set of media management operations with respect to a transfer unit of a plurality of transfer units of the memory sub-system [tracking the status of each request on the scoreboard; section 3.7 Bus Controller and Scoreboard; p.37-39 on Liu]; and wherein the buffering is using the plurality of entries [scheduling and queue assignation using the scoreboard; section 3.7 Bus Controller and Scoreboard; p.37-39 on Liu].
Regarding claim 4, Ebsen/Liu teach the method of claim 2, further comprising:
issuing a first set of one or more read commands associated with the set of media management operations; and
receiving the first set of one or more read responses based at least in part on issuing the first set of one or more read commands.
Regarding claim 5, Ebsen/Liu teach the method of claim 1, further comprising:
updating the current state of the set of media management operations for a subset of the plurality of entries based at least in part on the first set of one or more write commands associated with the set of media management operations, wherein the first set of one or more write commands corresponds to the subset of the plurality of entries [the scheduler queues a request for the PHY to check if the chip has finished its job; wherein if it has, the next stage is scheduled, otherwise the busy timer is set once again to further wait a predefined amount of time. When the request is complete, it is removed from the chip queue; section 3.7 Bus Controller and Scoreboard; p.37-39 on Liu].
Regarding claim 7, Ebsen/Liu teach the method of claim 1 , wherein the first set of one or more write commands correspond to consecutive entries of the plurality of entries [W1 to W6 are shown to be consecutive on FIG. 8 of Ebsen].
Regarding claims 8 and 13; these claim(s) limitations are significantly similar to those of claim(s) 1 and 7; and, thus, are rejected on the same grounds.
Regarding claim 10, Ebsen/Liu teach the system of claim 8, further comprising: the processor further to: receive the first set of one or more write commands associated with the host-initiated write operation from a host system [W1 to W6; FIG. 8 of Ebsen].
Regarding claims 14, 18 and 20; these claim(s) limitations are significantly similar to those of claim(s) 1, 5 and 7; and, thus, are rejected on the same grounds.
s 6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen (US 2012/0278530) in view of Liu (BlueFlash: a reconfigurable flash controller for BlueDBM. Diss. Massachusetts Institute of Technology, 2014); and further in view of Ylonen (US 2011/0252075).
Regarding claim 6, Ebsen/Liu explicitly teach all the claim limitations except for the method of claim 1, further comprising:  storing the plurality of entries associated with the set of media management  operations in a linked list or ring buffer at the memory sub-system; and buffering the first set of one or more write commands using a subset of the plurality of entries in the linked list or ring buffer. 
Ylonen, when addressing issues related to garbage collection, discloses if a write barrier buffer becomes too full, a new buffer is advantageously allocated and the old one is chained to it (e.g., using a linked list). (204) illustrates allocating a new write barrier buffer [¶0056].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to manage the queues and buffers on Ebsen/Liu using linked lists as disclosed in Ylone. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of linked lists to efficiently manage buffer space as disclosed in Ylonen.
Regarding claims 13 and 19; these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Allowable Subject Matter
Claims 2-4, 11, 12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132